IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CATHERINE M. DUSMAN,                         : No. 665 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
THE BOARD OF DIRECTORS OF THE                :
CHAMBERSBURG AREA SCHOOL                     :
DISTRICT AND THE CHAMBERSBURG                :
AREA SCHOOL DISTRICT,                        :
                                             :
                   Respondents               :

CATHERINE M. DUSMAN,                         : No. 666 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
THE BOARD OF DIRECTORS OF THE                :
CHAMBERSBURG AREA SCHOOL                     :
DISTRICT AND THE CHAMBERSBURG                :
AREA SCHOOL DISTRICT,                        :
                                             :
                   Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.
[665 MAL 2015 and 666 MAL 2015] - 2